Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1, 3-7, 9-12, 14, 15, and 21-37 are pending.  
Applicant’s election of Group I in the reply filed on 7/25/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1, 3-7, 9-12, 14, 15, and 21-37 are examined on the merits.

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7, 9-11, 14, 15, and 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1, 3-5, 7, 9-11, 14, 15, and 21-37 is/are directed to a composition for oral ingestion for use in the treatment of the a disease Covid-19 in humans, the composition comprising leaf of an herb thyme in a ground or powdered form.
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, leaves of an herb thyme in a ground or powdered form. 
an extract of a kiwifruit, because there is no indication that extraction has caused the components of an extract of a kiwifruit that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in an extract of a kiwifruit.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1, 3-5, 7, 9-11, 14, 15, and 21-37 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as for claims 27 and 28, there is no indication that extraction has the components of thyme leaves that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in thyme leaves.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
No, no non-nature based components were recited in the claims. 
Regarding the dosages in claims 21-23, 25, 26, and 31-36, Applicant is noted that what is being claimed is composition, how the composition is being administered is a method of using, and thus does not further limit the composition.

Regarding the rest of the claims, since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.
Regarding claim 1, thyme leaf powder for oral consumption or administration does not result in a markedly different characteristic because thyme leaf powder as spice already have the characteristic of being in a form suitable for oral consumption. Regarding claims 3, 4, 9, and 10, the presence of a composition comprising a liquid water in the claimed composition does not result in a markedly different characteristic for the claimed composition because thyme leaves already comprise water in the plant and thus have that same characteristic.
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 24, 25, and 30-33 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 15 recites the following limitation in the claims, and there are insufficient antecedent basis for the limitation in the claims:
“the constituents” in claim 15, at line 1;
Regarding claims 24, and 30, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9-11, and 37 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chelak et al (MD 2470 F1).  
Chelak et al teach a method for producing canned snacks (thus for oral ingestion, thus combined with food, thus claims 5 and 11 are met, thus comprising a first, second, third dose, and a fourth doses) from chickpeas involves processing chickpea by soaking chickpea in water (thus combined with a liquid, thus claims 3, 4, 9, 10, and 24 are met) at 50-60 degrees C for 1.5-2 hours, performing steam-blanching of soaked chickpea for 15-40 minutes and cooling steam-blanched chickpea with water, cutting onion and carrot, frying pieces of onion and carrot, mixing cooled chickpeas with fried onion and carrot with an addition of powder of thyme leaves (thus leaves of an herb thyme in a ground or powdered form, thus claim 1 is met) and sugar, heating the mixture at 75-80 degrees C, packaging heat-treated product, filling obtained product with a liquid containing table salt and water (thus soaked in a liquid such as water prior to orally ingesting the composition, thus claim 30 is met), sealing package and sterilizing obtained product (see Abstract).
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use for the treatment of a disease Covid-19 in humans, for inhibiting activity of coronavirus that causes the disease Covid-19.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 14 and 37 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Al-Dosary et al (US 20190298787 A1).  
Al-Dosary et al teach a weight of 30 gr of ground Thyme leaves or 30 gr of powdered Boswellia gum-resin were suspended in either (i) 100 ml of distilled water, (ii) 100 ml of 95 wt % ethanol, or (iii) 100 ml of a 1:1 mixture of distilled water and 95 wt % ethanol for a period of three days at room temperature [0176]. A method for treating a microbial infection, especially pneumonia, comprising administering an aqueous-ethanol extract of Thymus or Boswellia or a composition containing the extract. Aqueous-ethanol extracts of Thymus and/or Boswellia (see abstract). Thyme oil may be extracted from the fresh or partly dried flowering tops and leaves of the plant by water or steam distillation (thus claim 37 ii) is met). The main chemical components are a-thujone, a-pinene, camphene, b-pinene, p-cymene, a-terpinene, linalool, borneol, b-caryophyllene, thymol (thus claim 14 is met) and carvacrol [0033]. A formulation may be in the form of a solution, tincture, wash (e.g., surgical or dental washes), foam, spray, serum, gel, suppository, suspension, emulsion, cream, lotion, paste, ointment, granule, powder, freeze-dried or desiccated form, troche, capsule, tablet, or pill [0070] (thus for oral ingestion, thus claim 37 is met).
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use for the treatment of a disease Covid-19 in humans, for inhibiting activity of coronavirus that causes the disease Covid-19.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1, 3-5, 7, 9-11, 15, and 37 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chelak et al as applied to claims 1, 3-5, 7, 9-11, and 37 above, as evidenced by Dosary et al (US 20190298787 A1)*.
The teachings of Chelak et al are set forth above and applied as before.
The teachings of Chelak et al do not specifically teach a constitute of thymol.
As evidenced by Dosary et al, thyme leaves contain thymol (thus claim 15 is met) (see the 102 rejection above for details).
*This reference is cited merely to relay an intrinsic property and is not used in the basis for rejection per se.

Claims 1, 3-7, 9-12, 15, 27, 28, and 37 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hu et al (CN 106179143 A).  
            Hu et al teach the raw material comprises waxy corn starch 0.10-0.25, 5wt% NaOH soln. 0.01-0.02, Tween 20 0.30-1.12, Span 80 4.23-5.20, cyclohexane 80.73-83.50, lavender essence 4.00-5.25, benzoyl peroxide 0.20-0.52, N,N'-methylene-bis-acrylamide 0.8-2.16 and distd. water 1.98-9.63 wt. parts (thus claims 3, 4, 9, 10, and 24 are met), wherein, the lavender essence comprises thyme powder 0.022-0.028 (thus containing leaves, thus claim 1 is met, thus dried, thus claim 20 is met as powder is inherently dried, otherwise it will be a paste or a suspension, thus claim 37 is met), cuminic aldehyde 0.020-0.030, citronellal 0.020-0.030, Me 2-nonynoate 0.180-0.250, innamaldehyde 0.250-0.280, geranium oil 0.500-0.510, Me heptenone 0.250-0.280, ledum oil 0.482-0.505, terpinyl acetate 1.900-2.050, bomyl acetate 0.900-1.000, geranyl butyrate 1.850-2.050, cypress leaf oil 1.950-2.050, borneol 0.500-0.600 (thus claims 15, 27, and 28 are met), geranyl acetate 2.900-3.100, rhodinol 2.900-3.050, 10wt% linalool/glycerol triacetate soln. 2.500-7.000, Salvia sclarea oil 5.900-6.050, Artemisia argyl oil 2.000-2.100, eucalyptus oil 4.850-5.050, Ocimum gratissimum oil 2.000-2.080, 15wt% linalyl acetate/glycerol triacetate soln. 4.500-8.000, geranyl formate 2.450-2.600 and glycerol triacetate to 100wt%. The prepn. method comprises the steps of (1) uniformly mixing thyme powder, cuminic aldehyde, citronellal, Me 2-nonynoate, innamaldehyde, geranium oil, Me heptenone, ledum oil, terpinyl acetate, bomyl acetate, geranyl butyrate, cypress leaf oil, borneol, geranyl acetate, rhodinol, 10wt% linalool/glycerol triacetate soln., Salvia sclarea oil, Artemisia argyl oil, eucalyptus oil, Ocimum gratissimum oil, 15wt% linalyl acetate/glycerol triacetate soln., geranyl formate and glycerol triacetate to obtain lavender essence, (2) adding waxy corn starch and distd. water to a reaction container, heating and stirring in oil bath, adjusting with 5wt% NaOH soln. to pH 8-9, gelatinizing at 70-80 °C for 30-40 min, cooling to room temp. to obtain gelatinized starch, (3) adding Tween 20 and N,N'-methylene-bis-acrylamide TO THE gelatinized starch, stirring at 70 °C for 20-30 min, slowly dropping the lavender essence, further stirring for 1-1.5 h to obtain oil-in-water emulsion, and (4) adding cyclohexane and Span 80 to a reaction container, stirring for 20-30 min, heating in oil bath to 70-75 °C, slowly adding the oil-in-water emulsion, stirring for 1 h, then adding benzoyl peroxide, allowing to react for 4-5 h, vacuum distg. to remove cyclohexane and freeze-drying in vacuum to obtain lavender essence-starch capsules. The lavender essence encapsulation rate of the lavender essence-starch capsule (thus claims 6 and 12 are met) and reaches 10.57-14.06%. The lavender essence-starch capsule is spherical, and has good sustained release effect (see Abstract). Hu et al teach because of its aromatic character, the essence is widely used in food (thus for oral ingestion, or with food, thus claims 5, and 11 are met), daily chemical and other fields, but most of the ingredients contained in the essence are volatile and susceptible to light, heat and oxygen, resulting in loss or deterioration of the ingredients, and the fragrance loses its characteristic aroma. Even deterioration produces odor. Therefore, during processing, storage and use, priority measures are taken to protect the fragrance ingredients. Among them, the essence embedding technology utilizes microcapsules to protect the wall with a protective wall material to reduce the degree of volatilization and reaction. At present, microcapsules using a polymer as a wall material can be prepared by emulsion polymerization, complex coacervation, inclusion and encapsulation, and interfacial polymerization. As a kind of natural substance which is easily degradable, non-toxic and harmless, and environmentally friendly and cheap, starch has been widely concerned, and the unique microporous structure of starch capsule can contribute to the adsorption of small molecules (page 1, last paragraph).
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use for the treatment of a disease Covid-19 in humans, for inhibiting activity of coronavirus that causes the disease Covid-19.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-11, 20-26, and 29-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chelak et al as applied to claims 1, 3-5, 7, 9-11, and 37 above.
The teachings of Chelak et al are set forth above and applied as before.
The teachings of Chelak et al do not specifically teach “dried” in claim 20, or the claimed dosages in 21-36.	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use either dried plant materials to extend preservation time or use fresh plant materials to maximize the biological activity of the plant components. Determining an appropriate moisture content of the plant material is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Regarding the dosages in claims 21-36, Applicant is noted that what is being claimed is composition, how the composition is being administered is a method of using, and thus does not further limit the composition.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 3-7, 9-12, 15, and 20-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al as applied to claims 1, 3-7, 9-12, 15, 27, 28, and 37 above.
The teachings of Hu et al are set forth above and applied as before.
The teachings of Hu et al do not specifically teach “dried” in claim 20, or the claimed dosages in 21-36.	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use either dried plant materials to extend preservation time or use fresh plant materials to maximize the biological activity of the plant components. Determining an appropriate moisture content of the plant material is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Regarding the dosages in claims 21-36, Applicant is noted that what is being claimed is composition, how the composition is being administered is a method of using, and thus does not further limit the composition.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  
 
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available on the USPTO Internet web site http://www.uspto.gov in the Site Index under “Attorney and Agent Roster.”  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U. S. Patent and Trademark Office, PO Box 1450, Alexandria, VA 22313-1450.



Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655